 



EXHIBIT 10.30
 
CHANGE IN CONTROL AGREEMENT
BETWEEN
 
AND
GENUINE PARTS COMPANY
 

 



--------------------------------------------------------------------------------



 



CHANGE IN CONTROL AGREEMENT

         
1. Certain Definitions
    1  
2. Change in Control
    1  
3. Employment Period
    2  
4. Terms of Employment
    3  
(a) Position and Duties
    3  
(b) Compensation
    3  
5. Termination of Employment
    4  
(a) Death, Retirement or Disability
    4  
(b) Cause
    5  
(c) Good Reason
    5  
(d) Notice of Termination
    6  
(e) Date of Termination
    6  
6. Obligations of the Company upon Termination
    6  
(a) Termination by Executive for Good Reason; Termination by the Company other
than for Cause or Disability
    6  
(b) Death, Disability or Retirement
    8  
(c) Cause; Other than for Good Reason
    8  
(d) Expiration of Employment Period
    8  
7. Non-exclusivity of Rights
    8  
8. Full Settlement; No Mitigation
    9  
9. Costs of Enforcement
    9  
10. Certain Additional Payments by the Company
    9  
11. Restrictions on Conduct of Executive
    11  
12. Arbitration
    12  
13. Successors
    12  
14. Miscellaneous
    12  
(a) Governing Law
    12  
(b) Captions
    12  

 



--------------------------------------------------------------------------------



 



         
(c) Amendments
    12  
(d) Notices
    13  
(e) Severability
    13  
(f) Withholding
    13  
(g) Waivers
    13  
(h) Status Before and After Effective Date
    13  
(i) Indemnification
    13  
(j) Related Agreements
    13  
(k) Counterparts
    14  

 



--------------------------------------------------------------------------------



 



CHANGE IN CONTROL AGREEMENT
     AGREEMENT by and between Genuine Parts Company, a Georgia corporation (the
“Company”) and ___ (“Executive”), dated as of the ___ day of ___ 2007.
     The Board of Directors of the Company (the “Board”), has determined that it
is in the best interests of the Company and its shareowners to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a threatened or pending Change of Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide Executive
with compensation and benefits arrangements upon a Change of Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Certain Definitions.
          (a) The “Effective Date” shall mean the first date during the Change
of Control Period (as defined in Section l(b)) on which a Change of Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if Executive’s employment
with the Company is terminated (either by the Company without Cause or by
Executive for Good Reason, as provided later in this Agreement) within six
(6) months prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by Executive that such termination of employment (i) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) otherwise arose in connection with or
anticipation of a Change of Control, then for all purposes of this Agreement the
“Effective Date” shall mean the date immediately prior to the date of such
termination of employment.
          (b) The “Change of Control Period” shall mean the period commencing on
the date hereof and ending on the third anniversary of the date hereof;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to Executive that the Change of Control Period shall not be so extended.
          (c) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and includes a reference to the underlying proposed or final
regulations.
     2. Change of Control. For the purposes of this Agreement, a “Change of
Control” shall mean the occurrence of any of the following events:

 



--------------------------------------------------------------------------------



 



          (a) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 20% or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition by a Person who is on the
Effective Date the beneficial owner of 20% or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, (iii) any
acquisition by the Company, (iv) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (v) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this definition; or
          (b) individuals who, as of immediately prior to the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
          (c) consummation of a reorganization, merger, consolidation or share
exchange or sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Voting Securities, and (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
          (d) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     3. Employment Period. The Company hereby agrees to continue Executive in
its employ, and Executive hereby agrees to remain in the employ of the Company
subject to the

- 2 -



--------------------------------------------------------------------------------



 



terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the second anniversary of such date (the
“Employment Period”).
     4. Terms of Employment.
          (a) Position and Duties.
               (i) During the Employment Period, (A) Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 120-day period immediately preceding the Effective Date, and
(B) Executive’s services shall be performed at the location where Executive was
employed immediately preceding the Effective Date or any office or location less
than 50 miles from such location.
               (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to Executive hereunder, to use Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of Executive’s
responsibilities to the Company.
          (b) Compensation.
               (i) Base Salary. During the Employment Period, Executive shall
receive an annual base salary (“Annual Base Salary”) at a rate at least equal to
the rate of base salary in effect on the date of this Agreement or, if greater,
on the Effective Date, paid or payable (including any base salary which has been
earned but deferred) to Executive by the Company and its affiliated companies.
During the Employment Period, the Annual Base Salary shall be reviewed no more
than 12 months after the last salary increase awarded to Executive prior to the
Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as used in this Agreement shall refer
to Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.
               (ii) Annual Bonus. In addition to Annual Base Salary, Executive
shall be awarded for each fiscal year ending during the Employment Period an
annual target bonus opportunity in cash at least equal (expressed as a
percentage of salary) to Executive’s target bonus opportunity for the last full
fiscal year prior to the Effective Date (annualized in the event

- 3 -



--------------------------------------------------------------------------------



 



that Executive was not employed by the Company for the whole of such fiscal
year) (the “Target Annual Bonus”).
               (iii) Incentive, Savings and Retirement Plans. During the
Employment Period, Executive shall be entitled to participate in all incentive,
savings and retirement plans, practices, policies and programs applicable
generally to other peer executives of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide
Executive with incentive opportunities, savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and its affiliated companies for
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or if
more favorable to Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.
               (iv) Welfare Benefit Plans. During the Employment Period,
Executive and/or Executive’s eligible dependents, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and its
affiliated companies (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death, vision,
employee assistance program, flexible spending accounts and business travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide Executive with
benefits which are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to Executive, those provided generally at any time after the Effective
Date to other peer executives of the Company and its affiliated companies.
Notwithstanding the foregoing, the Company reserves the right to limit the
Executive’s participation in any welfare benefit plan and to take any action it
deems appropriate under rules uniformly applicable to similarly situated
Executives who are also participants in such plans, to ensure compliance with
the nondiscrimination requirements imposed by the Code.
               (v) Expenses, Fringe Benefits and Paid Time Off. During the
Employment Period, Executive shall be entitled to expense reimbursement, fringe
benefits and paid time off in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.
     5. Termination of Employment.
          (a) Death, Retirement or Disability. Executive’s employment shall
terminate automatically upon Executive’s death or Retirement during the
Employment Period. For purposes of this Agreement, “Retirement” shall mean
retirement that would entitle Executive to normal retirement benefits under the
Company’s then-current retirement plan. If the Company determines in good faith
that the Disability of Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 30th day after receipt of such

- 4 -



--------------------------------------------------------------------------------



 



written notice by Executive (the “Disability Effective Date”), provided that,
within the 30 days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” has the meaning assigned such term in the Company’s long-term
disability plan, from time to time in effect. At the request of Executive or his
personal representative, the Board’s determination that the Disability of
Executive has occurred shall be certified by two physicians mutually agreed upon
by Executive, or his personal representative, and the Company. Failing such
independent certification (if so requested by Executive), Executive’s
termination shall be deemed a termination by the Company without Cause and not a
termination by reason of his Disability.
          (b) Cause. The Company may terminate Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, a termination shall
be considered to be for “Cause” if it occurs in conjunction with a determination
by the Board that Executive has committed or engaged in either (i) any act that
constitutes, on the part of Executive, fraud, dishonesty, breach of fiduciary
duty, misappropriation, embezzlement or gross misfeasance of duty; (ii) willful
disregard of published Company policies and procedures or codes of ethics; or
(iii) conduct by Executive in his office with the Company that is grossly
inappropriate and demonstrably likely to lead to material injury to the Company,
as determined by the Board acting reasonably and in good faith; provided, that
in the case of (ii) or (iii) above, such conduct shall not constitute “Cause”
unless the Board shall have delivered to Executive notice setting forth with
specificity (A) the conduct deemed to qualify as “Cause”, (B) reasonable action
that would remedy such objection, and (C) a reasonable time (not less than
30 days) within which Executive may take such remedial action, and Executive
shall not have taken such specified remedial action within the specified time.
          (c) Good Reason. Executive’s employment may be terminated by Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without the written consent of Executive:
               (i) the assignment to Executive of any duties materially
inconsistent with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as in effect
immediately prior to the Effective Date, or any other action by the Company
which results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;
               (ii) a material reduction by the Company in Executive’s Base
Salary or Target Annual Bonus, as in effect immediately prior to the Effective
Date, as the same may be increased from time to time;
               (iii) any failure by the Company to comply with any of the other
provisions of Section 4(b) of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;
               (iv) the Company’s requiring Executive to be based at any office
or location other than as provided in Section 4(a)(i)(B) hereof;

- 5 -



--------------------------------------------------------------------------------



 



               (v) any failure by the Company to comply with and satisfy Section
13(c) of this Agreement; or
               (vi) the material breach by the Company of any other provision of
this Agreement;
          Good Reason shall not include Executive’s death, Disability or
Retirement. Executive’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any circumstance constituting Good Reason
hereunder. A termination by Executive shall not constitute termination for Good
Reason unless Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason, and there shall have passed a reasonable time (not
less than 60 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Executive.
          (d) Notice of Termination. Any termination by the Company or Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 14(d) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Executive for Good Reason, the date
specified in the Notice of Termination, which may not be less than 60 days after
the date of delivery of the Notice of Termination; provided that the Company may
specify any earlier Date of Termination, (ii) if the Executive’s employment is
terminated by the Company for Cause, the date specified in the Notice of
Termination, which in the case of a termination for Cause as defined in
Section 5(b)(iii) may not be less than 30 days after the date of delivery of the
Notice of Termination, (iii) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination or any
later date specified in such notice, and (iv) if the Executive’s employment is
terminated by reason of death, Disability or Retirement, the Date of Termination
shall be the date of death or Retirement of the Executive or the Disability
Effective Date, as the case may be.
     6. Obligations of the Company upon Termination. To the extent required to
comply with Section 409A of the Code, payments under this Section 6 shall be
delayed to the six month anniversary of the date of Executive’s separation from
service, within the meaning of Code Section 409A.
          (a) Termination by Executive for Good Reason; Termination by the
Company other than for Cause or Disability. If, during the Employment Period the
Company shall terminate Executive’s employment other than for Cause or
Disability, or Executive shall terminate employment for Good Reason within a
period of 90 days after the occurrence of the

- 6 -



--------------------------------------------------------------------------------



 



event giving rise to Good Reason, then and, with respect to the payments and
benefits described in clauses (i)(B) and (ii) below, only if Executive executes
a Release in substantially the form of Exhibit A hereto (the “Release”):
               (i) the Company shall pay to Executive in a single lump sum cash
payment within 30 days after the Date of Termination, the aggregate of the
following amounts:
                    A. the sum of (1) Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (2) the product of
(x) the Executive’s Target Annual Bonus for the year in which the Date of
Termination occurs, and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365, and (3) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2) and
(3) shall be hereinafter referred to as the “Accrued Obligations”); and
                    B. a severance payment (the “Severance Payment”) equal to
[three][two] times the sum of (x) Executive’s Annual Base Salary as in effect
immediately prior to the Date of Termination, and (y) the average of the annual
bonuses paid to Executive for the three years prior to the year in which the
Date of Termination occurs, or any lesser number of years if Executive has been
employed by the Company for less than three full years; and
               (ii) the Company shall continue to provide the same level of
group health coverage maintained by the Executive on the Date of Termination for
up to 24 months from the Date of Termination (the “Welfare Benefits Continuation
Period”) provided the Executive makes a timely COBRA election. For purposes of
this section 6(a)(ii), group health coverage means any of the following
coverages maintained by the Executive on the Date of Termination: medical,
dental, vision, or employee assistance benefits. The Company shall be
responsible for the employer-portion of such group health coverage, and the
Executive shall be responsible for any required participant contributions, each
determined in the same manner as contributions for similarly situated active
employees.
     The Welfare Benefits Continuation Period shall run concurrently with the
applicable COBRA period. If the Executive exhausts his maximum COBRA coverage
prior to the end of Welfare Benefits Continuation Period, the Company shall
provide the Executive with employer-sponsored coverage for the remainer of the
24-month period. The Company, in its sole discretion, may terminate such group
health coverage before the end of the 24-months if: (1) the Executive’s or
dependent’s coverage would otherwise end before the maximum COBRA continuation
period under COBRA; or (2) the Executive’s or dependent’s coverage would be
terminated if the Executive were an active employee. Notwithstanding anything in
this Agreement to the contrary, the Company’s obligation hereunder to provide
group health benefits during the Welfare Benefits Continuation Period shall not
extend beyond December 31 of the second calendar year following the year in
which Executive’s separation from service occurs, and all payments by the
Company for such extended group health coverage shall be imputed as income to
Executive and any contributions from the Executive will be made on an after-tax
basis.
               (iii) the terms and conditions of the Company’s long-term
incentive plans and any applicable award agreements thereunder shall control
with respect to the vesting of any equity or long-term cash incentive awards
thereunder then held by Executive; and

- 7 -



--------------------------------------------------------------------------------



 



               (iv) To the extent not theretofore paid or provided, the Company
shall timely pay or provide to Executive any other amounts or benefits required
to be paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).
          (b) Death, Disability or Retirement. If Executive’s employment is
terminated by reason of Executive’s death, Disability or Retirement during the
Employment Period, this Agreement shall terminate without further obligations to
Executive or Executive’s legal representatives under this Agreement, other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive or Executive’s estate
or beneficiary, as applicable, in a lump sum in cash within 30 days of the Date
of Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 6(b) shall include without limitation, and
Executive or Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death, disability or retirement benefits, if any, as are applicable to Executive
on the Date of Termination.
          (c) Cause; Other than for Good Reason. If Executive’s employment shall
be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to Executive other than the obligation to
pay to Executive (i) his Annual Base Salary through the Date of Termination and
any accrued vacation pay to the extent then unpaid, and (ii) any Other Benefits,
in each case to the extent then unpaid. If Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to Executive,
other than for Accrued Obligations and the timely payment or provision of Other
Benefits. In each such case, all Accrued Obligations shall be paid to Executive
in a lump sum in cash within 30 days of the Date of Termination.
          (d) Expiration of Employment Period. If Executive’s employment shall
be terminated due to the normal expiration of the Employment Period, this
Agreement shall terminate without further obligations to Executive, other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to Executive in a
lump sum in cash within 30 days of the Date of Termination. If Executive’s
employment is not terminated upon the normal expiration of the Employment
Period, he shall continue as an at-will employee of the Company and this
Agreement shall be of no further force or effect.
     7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Executive may qualify, nor, subject to Section 14(j), shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

- 8 -



--------------------------------------------------------------------------------



 



     8. Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.
     9. Costs of Enforcement. The Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and related expenses incurred by
Executive in connection with this Agreement, including without limitation,
(i) all such fees and expenses, if any, incurred by Executive in contesting or
disputing any termination of Executive’s employment after the Effective Date, or
(ii) Executive’s seeking to obtain or enforce any right or benefit provided by
this Agreement, in each case, regardless of whether or not Executive’s claim is
upheld by an arbitral panel or a court of competent jurisdiction; provided,
however, Executive shall be required to repay to the Company any such amounts to
the extent that an arbitral panel or a court issues a final and non-appealable
order, judgment, decree or award setting forth the determination that the
position taken by Executive was frivolous or advanced by Executive in bad faith.
In addition, Executive shall be entitled to be paid all reasonable legal fees
and expenses, if any, incurred in connection with any tax audit or proceeding to
the extent attributable to the application of Section 4999 of the Code to any
payment or benefit hereunder. All such payments shall be made within five (5)
business days after delivery of Executive’s respective written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.
     10. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 10) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
     Notwithstanding the foregoing provisions of this Section 10(a), if the
Parachute Value (as defined below) of all Payments does not exceed 110% of
Executive’s Safe Harbor Amount (as defined below), then the Company shall not
pay Executive a Gross-Up Payment, and the Payments due under this Agreement
shall be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount; provided, that if even after all Payments due
under this Agreement are reduced to zero, the Parachute Value of all Payments
would still exceed the Safe Harbor Amount, then no reduction of any Payments
shall be made and the Gross -Up Payment shall be made. The reduction of the
Payments due hereunder, if applicable, shall be made by first reducing the
Severance Payment under Section 6(a)(i), unless an alternative method

- 9 -



--------------------------------------------------------------------------------



 



of reduction is elected by Executive, and in any event shall be made in such a
manner as to maximize the economic present value of all Payments actually made
to Executive, determined by the Accounting Firm (as defined in Section 10(b)
below) as of the date of the change of control for purposes of Section 280G of
the Code using the discount rate required by Section 280G(d)(4) of the Code. For
purposes of this Section 10, the “Parachute Value” of a Payment means the
present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2) of the Code, as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment. For purposes of this Section 10,
Executive’s “Safe Harbor Amount” means one dollar less than three times
Executive’s “base amount” within the meaning of Section 280G(b)(3) of the Code.
          (b) Subject to the provisions of Section 10(c), all determinations
required to be made under this Section 10, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be used in arriving at such determination, shall be made by the firm serving
as independent auditors of the Company immediately prior to the Effective Date
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within 15 business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 10, shall-be paid by the Company to
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 10(c) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.
          (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,

- 10 -



--------------------------------------------------------------------------------



 



               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 10(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 10(c), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 10(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 10(c), a determination is made that-
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall-be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
     11. Confidential Information. Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its

- 11 -



--------------------------------------------------------------------------------



 



affiliated companies. After termination of Executive’s employment with the
Company, Executive shall not, without the prior written consent of the Company
or as may otherwise be required by law or legal process, communicate or divulge
any such information, knowledge or data to anyone other than the Company and
those designated by it. It is understood, however, that the obligations of this
Section 11 shall not apply to the extent that the aforesaid matters (i) are
disclosed in circumstances where Executive is legally required to do so or
(ii) become generally known to and available for use by the public other than by
acts by Executive or representatives of Executive in violation of this
Agreement.
     12. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in the State of
Georgia by three arbitrators in accordance with the rules of the Employment
Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. Except as provided in
Section 9, the Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 12.
     13. Successors.
          (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     14. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia, without reference to
principles of conflict of laws.
          (b) Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
          (c) Amendments. This Agreement may not be amended or modified
otherwise than-by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

- 12 -



--------------------------------------------------------------------------------



 



          (d) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
          If to Executive: the address set forth below

         
 
      under Executive’s signature
 
       
 
  If to the Company:   Genuine Parts Company
 
      2999 Circle 75 Parkway
 
      Atlanta, Georgia 30339
 
      Attention: Chairman of the Board
 
      Copy to: Corporate Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (e) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and the Agreement shall be construed in all
respects as if the invalid or unenforceable provision were omitted.
          (f) Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
          (g) Waivers. Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
          (h) Status Before and After Effective Date. Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between Executive and the Company, the employment of Executive by the
Company is “at will” and, subject to Section 1(a) hereof, Executive’s employment
and/or this Agreement may be terminated by either Executive or the Company at
any time prior to the Effective Date, in which case Executive shall have no
further rights under this Agreement. From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.
          (i) Indemnification. Executive shall be entitled to the benefits of
the indemnity provided by the Company’s certificate of incorporation, bylaws, or
otherwise immediately prior to Effective Date, or any greater rights to
indemnification thereafter provided to executive officers of the Company, and
any subsequent changes to the certificate of incorporation, bylaws, or otherwise
reducing the indemnity granted to such Executive shall not affect the rights
granted hereunder. The Company may not reduce these indemnity benefits confirmed
to Executive hereunder without the written consent of Executive.
          (j) Related Agreements. To the extent that any provision of any other
agreement between the Company and Executive shall limit, qualify or be
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while the same shall remain in

- 13 -



--------------------------------------------------------------------------------



 



force, the provisions of this Agreement shall control and such provision of such
other agreement shall be deemed to have been superseded, and to be of no force
and effect, as if such other agreement had been formally amended to the extent
necessary to accomplish such purpose.
          (k) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

             
 
                          [Executive]    
 
                Address:    
 
                     
 
                     
 
                GENUINE PARTS COMPANY      
 
  By:        
 
           

- 14 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release
     This Release is granted effective as of the ___ day of ___, 20___, by ___
(“Executive”) in favor of Genuine Parts Company (the “Company”). This is the
Release referred to that certain Employment Agreement effective as of ___, 20___
by and between the Company and Executive (the “Employment Agreement”). Executive
gives this Release in consideration of the Company’s promises and covenants as
recited in the Employment Agreement, with respect to which this Release is an
integral part.
     1. Release of the Company. Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including, without limitation, any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Company or any of its parents, subsidiaries,
affiliates, or predecessors, and Executive. It is understood and agreed that
this Release is intended to cover all actions, causes of action, claims or
demands for any damage, loss or injury, whether known or unknown, of any nature
whatsoever, including those which may be traced either directly or indirectly to
the aforesaid employment relationship, or the termination of that relationship,
that Executive has, had or purports to have, from the beginning of time to the
date of this Release, and including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory
or common law wrongful discharge, claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for emotional distress; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Executive Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and claims
under any other applicable federal, state or local laws or legal concepts;
provided, however, that nothing herein shall release the Company of any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, Delaware law or otherwise.
     2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. Executive
acknowledges and agrees that he has been, and hereby is, advised by the Company
to consult with an attorney prior to executing this Release. Executive further
acknowledges and agrees that the Company has offered Executive the opportunity,
before executing this Release, to consider this Release for a period of
twenty-one (21) calendar days; and that the consideration he receives for this
Release is in addition to amounts to which he was already entitled. It is
further understood that this Release is not effective until seven (7) calendar
days after the execution of this Release and that Executive may revoke this
Release within seven (7) calendar days from the date of execution hereof.
     3. Non-Admission. It is understood and agreed by Executive that the payment
made to him is not to be construed as an admission of any liability whatsoever
on the part of the Company or any of the other Releasees, by whom liability is
expressly denied.
     4. Acknowledgement and Revocation Period. Executive agrees that he has
carefully read this Release and is signing it voluntarily. Executive
acknowledges that he has had twenty one (21) days from receipt of this Release
to review it prior to signing or that, if Executive is signing this Release
prior to the

 



--------------------------------------------------------------------------------



 



expiration of such 21-day period, Executive is waiving his right to review the
Release for such full 21-day period prior to signing it. Executive has the right
to revoke this release within seven (7) days following the date of its execution
by him. In order to revoke this Release, Executive must deliver notice of the
revocation in writing to Company’s General Counsel before the expiration of the
seven (7) day period. However, if Executive revokes this Release within such
seven (7) day period, no severance benefit will be payable to him under the
Employment Agreement and he shall return to the Company any such payment
received prior to that date.
     5. No Revocation After Seven Days. Executive acknowledges and agrees that
this Release may not be revoked at any time after the expiration of the seven
(7) day revocation period and that he/she will not institute any suit, action,
or proceeding, whether at law or equity, challenging the enforceability of this
Release. Executive further acknowledges and agrees that, with the exception of
an action to challenge the waiver of claims under the ADEA, Executive shall not
ever attempt to challenge the terms of this Release, attempt to obtain an order
declaring this Release to be null and void, or institute litigation against the
Company or any other Releasee based upon a claim that is covered by the terms of
the release contained herein, without first repaying all monies paid to him/her
under Section 8 of the Employment Agreement. Furthermore, with the exception of
an action to challenge his waiver of claims under the ADEA, if Executive does
not prevail in an action to challenge this Release, to obtain an order declaring
this Release to be null and void, or in any action against the Company or any
other Releasee based upon a claim that is covered by the release set forth
herein, Executive shall pay to the Company and/or the appropriate Releasee all
their costs and attorneys’ fees incurred in their defense of Executive’s action.
     6. Governing Law and Severability. This Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Georgia. If any provision hereof is unenforceable
or is held to be unenforceable, such provision shall be fully severable, and
this document and its terms shall be construed and enforced as if such
unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court or
tribunal construing the provisions shall add as a part hereof a provision as
similar in terms and effect to such unenforceable provision as may be
enforceable, in lieu of the unenforceable provision.
     EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES
THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR
OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING
THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM
ALL SUCH CLAIMS.

 